PER CURIAM.
In -this Anders appeal 1 we affirm as to all issues raised by Appellant, Charles L. Semko; However, we note a scrivener’s error in the sentence. The trial court'orally pronounced that the statutory maximum sentence would be imposed for Count Two (grand, theft), which is five years in prison; but the written judgment reflects a sentence of fifteen years for that count. We, therefore, remand this case to the trial court to correct this scrivener’s error.
AFFIRMED and REMANDED for correction of scrivener’s error.
SAWAYA, TORPY and WALLIS, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).